SLIP OP 12 - 13

           UNITED STATES COURT OF INTERNATIONAL TRADE

 ZHEJIANG DUNAN HETIAN METAL
 COMPANY, LIMITED,

                  Plaintiff,

                       v.

 UNITED STATES,                            Before: Donald C. Pogue,
                                                   Chief Judge
                  Defendant,               Court No. 09 - 00217
                  - and -

 PARKER-HANNIFIN CORPORATION,

                  Defendant-
                  Intervenor.



                                JUDGMENT

     This matter returns to court following remand in accordance

with the Court of Appeals for the Federal Circuit’s decision in

Zhejiang DunAn Hetian Metal Co. v. United States, 652 F.3d 1333

(Fed. Cir. 2011), which vacated and remanded our previous

judgment in Zhejiang DunAn Hetian Metal Co. v. United States, __

CIT __, 707 F. Supp. 2d 1355 (2010).       Before the court now are

the Department of Commerce’s (“the Department” or “Commerce”)

Final Results of Redetermination Pursuant to Remand, Jan. 5,

2012, ECF No. 68 (“Remand Results”).

     Both Plaintiff and Defendant Intervenor concur with the

Remand Results and have requested expeditious resolution of this
Court No. 09-00217                                             Page 2

matter.   Accordingly, the court affirms the Remand Results.    See

JTEKT Corp. v. United States, 780 F. Supp. 2d 1357, 1367 (CIT

2011).    Therefore, it is hereby:

     ORDERED that Commerce’s Remand Results are affirmed.




                                          /s/ Donald C. Pogue
                                      Donald C. Pogue, Chief Judge




Dated: January 27, 2012
       New York, New York